In re Wright, Johnny B.; — Plaintiff; Applying for Supervisory and/or Remedial Writs, Parish of Caddo, 1st Judicial District Court Div. B, No. 136,884; to the Court of Appeal, Second Circuit, No. 43730-KH.
Relator represents that the district court has failed to act timely on a writ of habeas corpus filed in December 2006. If relator’s representation is correct, the district court is ordered to consider and act on the writ of habeas corpus. A copy of the writ of habeas corpus is attached. The district court is ordered to provide this Court with a copy of its judgment.